DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/02/2022 has been entered.

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 1, the term “a solution having a greater than physiologic concentration of one or more analytes that the second chemical sensor…” should be replaced with -- a solution having a greater than physiologic concentration of one or more analytes than  the second chemical sensor…-- for grammatical clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Vanden Bulcke and further in view of Santini, Jr. et al (US 2005/0096587) (“Santini”) and further in view of Ward et al (US 2005/0107677) (“Ward”) and further in view of Rivas et al (US 2014/0091945) (“Rivas”).
Regarding Claim 14, while Shah teaches an implantable medical device (Abstract, [0043], [0049], [0050]) comprising: 
a substrate defining wells ([0043], [0054], [0055] analyte sensor structures include substrates, [0094] reservoirs / wells); 
a first chemical sensor and a second chemical sensor disposed within separate wells of the substrate ([0043] “a single analyte sensing device having a plurality of analyte sensing elements sensors can have the plurality of sensing elements activated sequentially”, [0040] each in their own well/reservoir), each of the first chemical sensor and second chemical sensor comprising a sensing element ([0058] analyte sensing layer 110);
the first chemical sensor and the second chemical sensor configured to detect one or more analytes ([0043]); 
a first bioerodible masking layer disposed over the second chemical sensor and sealing off the second chemical sensor ([0049], [0050] specific sealing layers for each analyte sensing element), the first bioerodible masking layer comprising 
a first material having a first erosion rate ([0049], [0050]); and 
a protective layer disposed over at least one of the first chemical sensor and the second chemical sensor ([0052] overcoat material); the protective layer comprising 
a second material having an erosion rate that is faster than the erosion rate of the first bioerodible masking layer ([0043], [0049] the different degradation rates indicates that at least one of the sensing array will include a membrane that dissolves at a different rate than the overcoat material),
Shah fails to teach the protective layer being a planarization layer such that the outermost surface of the medical device over the first sensor is flush with the outermost surface of the medical device over the second sensor.
However Vanden Bulcke teaches micro electronics system (Abstract), to be used in medical implants ([0001]), comprising a planarization layer disposed over the system ([0158] based on user desire).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the protective overcoat layer of Shah as a planarization layer as taught by Vanden Bulcke as a simple design choice of shape (In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).) Furthermore, it would be obvious to apply the overcoat material to analyte sensing membranes when using an array to provide all array members with the reinforcing.
Yet their combined efforts fail to teach the system comprising a detector unit comprising a processor, the detector unit configured to monitor an operational status of the at least first chemical sensor and second chemical sensor.  
However Santini teaches a system for monitoring analytes (Abstract) comprising multiple sensors within different reservoirs ([0063]) wherein a processor is configured to monitor an operational status of the at least first chemical sensor and second chemical sensor ([0063]); and  
wherein the detector unit is configured to compare metrics of electrodes within a first sensor ([0108]), their combined efforts fail to teach the metric is a calculated response time for each sensor, and that the detector determines that the second sensor is ready for active use when the concentration of the analyte sensed by the second chemical sensor status falls to physiological levels.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a processor to monitor the operational status of sensors in an array of Shah as taught by Santini as this enables the discontinuation of sensors that are unreliable and therefore providing suboptimal data to caregiver. Also, it would have been obvious to consider that the comparison of proper operation between electrodes within a reservoir can equivalently be applied to the sensor reservoir themselves. This provides continued reassurance that improper sensor is replaced with a properly functioning sensor.
Yet their combined efforts fail to teach the metric is a calculated response time for each sensor, and that the detector determines that the second sensor is ready for active use when the concentration of the analyte sensed by the second chemical sensor status falls to physiological levels.
However Ward teaches an analyte monitoring system (Abstract) wherein a sensor metric for determining whether a sensor is proper for operating in an implanted setting is a minimum response time ([0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the comparison of Santini with the response times of Ward as this provides an example metric of Santini to judge the performance of an implanted sensor. Furthermore, it would be obvious to one of ordinary skill in the art that the combination of Shah and Santini motivate that the detector determines that the second sensor is ready for active use when the concentration of the analyte sensed by the second chemical sensor status falls to physiological levels. Under Shah, the second sensor goes into active use when it begins sensing of an analyte concentration at the physiological levels due to the erosion of the top materials. Under Santini, this transition will be monitored by the monitoring of operational status. So together, Shah and Santini will monitor the transition of second sensor to its ready active use state when the eroding above the second chemical sensor finishes.
Yet their combined efforts fail to teach wherein the detector determines that the second sensor is ready for active use when the concentration of the analyte sensed by the second chemical sensor status falls to physiological levels and the response time of the second sensor is within 5% of the response time of the first sensor.  
However Rivas teaches a physiological monitor (Abstract) wherein data being a normal range may be judged within a range by a low and high threshold ([0042] judging motion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the response time comparison of Santini and further utilize thresholds created with respect to response time as Rivas teaches this as a way to discriminate between a desired band of data and the other remaining data.
Regarding Claim 15, Shah, Vanden Bulcke, Santini, Ward, and Rivas teach the implantable medical device of claim 14, wherein the first chemical sensor is configured to be in an active status immediately after implantation and the second 37PDSD No. 115.0277US01 chemical sensor is configured to be in an inactive status immediately after implantation (See Claim 14 Rejection, [0049] the first sensor may be in active status within hours of being warmed in in vivo environment, any of the other sensors in the array will be inactive while the analyte sensor membranes remain intact).
Regarding Claim 16, Shah, Vanden Bulcke, Santini, Ward, and Rivas teach the implantable medical device of claim 14, wherein the detector unit is configured to compare the operational status of the first chemical sensor to the operational status of the second chemical sensor (See Claim 14 Rejection, Santini: [0063], [0108] compares an operational status of activated sensor the needs to be deactivated to another sensor not yet activated).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to monitor the operational status of sensors in an array as taught by Santini by comparison as this enables the discontinuation of sensors that are unreliable and therefore providing suboptimal data to caregiver.
Regarding Claim 18, Shah, Vanden Bulcke, Santini, Ward, and Rivas teach the implantable medical device of claim 14, and Santini further teaches wherein the detector unit is configured to compare metrics of the first sensor and the second sensor ([0108]), and Ward wherein a sensor metric for determining whether a sensor is proper for operating in an implanted setting is a minimum response time ([0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the comparison of Santini with the response times of Ward as this provides an example metric of Santini to judge the performance of an implanted sensor.
Regarding Claim 20, Shah, Vanden Bulcke, Santini, Ward, and Rivas teach the implantable medical device of claim 14, and Shah teaches that the implantable medical device is configured so that the first chemical sensor’s decrease in efficacy coincides with the second chemical sensor being ready for use (See Claim 14 Rejection), and Shah teaches a second embodiment wherein the detector unit is configured to disable the first chemical sensor ([0103] after a decrease in efficacy), and Santini teaches monitoring operational status (See Claim 14 Rejection), their combined efforts fail to teach disabling the first chemical sensor when it is determined that the second chemical sensor is ready for active use and the determination that the second chemical sensor is ready for active use is made by the implantable medical device or is received by the implantable medical device from an external source
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that adding Santini’s monitoring of sensors and deactivation applied to the controlled membranes of Shah would mean that the readiness of the second sensor of Shah would have been detected when the membrane layers dissolve and it begins sensing. This would be sensed in Santini and occurrence has been preplanned to indicate and coincide in time with when the first chemical sensor should be disabled by Shah. So it would be obvious that deactivation both in Shah and Santini would occur when erosion of material over the second chemical sensor occurs as this coincides with when the second chemical sensor is ready. This prevents any erroneous data from the first sensor being used for analysis.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Vanden Bulcke and further in view of Santini and further in view of Ward and further in view of Rivas and further in view of Shah et al (US 2013/0060105) (“Shah 2”).
Regarding Claim 17, while Shah, Vanden Bulcke, Santini, Ward, and Rivas teach the implantable medical device of claim 14, and Santini further teaches wherein the detector unit is configured to continuously evaluate the second chemical sensor status ([0108]), and further teaches sensor status to monitor the sensed concentration of the analyte is tied to the erosion status of the first bioerodible masking layer (See Claim 14 Rejection), their combined efforts fail to teach wherein the detector unit is configured to periodically evaluate the second chemical sensor status to monitor the sensed concentration of the analyte in order to assess the erosion status of the first bioerodible masking layer.  
However Shah 2 teaches an analyte sensing system (Abstract) wherein sensor status may be monitored periodically ([0153]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to monitor the operational status of sensors in an array as taught by Santini periodically as taught by Shah 2 instead of continuously as this requires less of a power demand on the system.

Allowable Subject Matter
Claim(s) 1-4, 6-13, and 21 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest a solution, having a greater than physiologic concentration of one or more analytes, sealed in by the first bioerodible masking layer prior to implantation. 
While the prior art of Heikenfeld teaches a delayed sensing and a greater than physiologic solution for a sensor, it is applied in an in vitro setting for sweat and Kohli et al (US 2017/0000359) (“Kohli”) teaches a controlled time of measuring in an in vitro setting, by separating the bodily fluid from liquid reaction chemistry on the reagent cartridge. 


Response to Arguments
Applicant’s arguments filed 5/02/2022 with respect to the 35 USC 103 claim rejection of claim 1 have been fully considered, and are persuasive. The rejection is withdrawn.
Applicant’s arguments filed 5/02/2022 with respect to the 35 USC 103 claim rejection of claim 14 have been fully considered, but are not persuasive. 
Applicant argues that the reference of Ward fails to teach wherein the detector unit determines that the second sensor is ready for active use when the concentration of the analyte sensed by the second chemical sensor status falls to physiological levels and the response of the second sensor is within 5% of the response time of the first sensor. Ward discloses testing a sensor prior to implantation, does not compare the response time of the sensor after implantation, and is performing a comparison to minimum threshold, not a second sensor. And Rivas fails to cure the above deficiency.
Examiner respectfully disagrees. Examiner contends that the combination of references of Shah, Vanden Bulcke, Santini Jr., Ward, and Rivas render the above limitation obvious. Santini Jr. teaches a system that is implantable (Abstract, [0010]), with multiple sensing reservoirs (Abstract, [0063]), and considers the operational status of the different reservoirs ([0063]). Thus, even if Ward teaches a different configuration of analyte sensing, the ideas of implantation and comparing metrics between sensors/reservoirs was rendered obvious by Santini. What Santini lacked was what metric (response time) and how that metric was judged (within 5% of the first sensor). Ward teaches that chemical sensors may be judged by response time and Rivas teaches how data may be judged by threshold values. This is then applied to the comparison already being performed between sensors in Shah and Santini, Jr to provide a streamlined analysis for judging operational status.
Thus the rejection stands.
Claims 15-18, and 20 remain rejected based on their dependency on rejected independent claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791